 

AMENDMENT no. 1 to
Employment AGREEMENT

 

This Amendment No. 1, effective as of November 20, 2013 (this “Amendment”), to
that certain Employment Agreement (the “Agreement”), dated as of April 23, 2013,
is by and between Petro River Oil Corp. (the “Company”), a Delaware corporation
with its principal place of business at 1980 Post Oak Blvd., Suite 2020,
Houston, TX 77056, and Scot Cohen, the Executive Chairman of the Company (the
“Executive”).

 

WHEREAS, pursuant to Section 3(c) of the Agreement, the Company was to grant to
the Executive cash-settled restricted stock units representing 66,340,597 shares
of the Company, to vest in 20% increments each year for five years on the first
through fifth anniversaries of the effective date of the Agreement;

 

WHEREAS, the Company and the Executive wish to amend the Agreement to substitute
the restricted stock units for stock options of the Company, under the 2012
Equity Compensation Plan (the “Options”); and

 

WHEREAS, the Company and the Executive wish for the Options to vest in five
equal installments, with the first 20% to vest as of the date of granting, and
the remaining Options vesting in four equal installments on the anniversary of
the date hereof.

 

NOW THEREFORE, in consideration of the promises and mutual covenants hereinafter
set forth, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1. Amendments to the Agreement.

 

(a) Effective as of the date hereof, Section 3(c) of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“(c) Initial Options Grant. The Company shall grant the Executive 41,666,667
Fair Market Value Options, as defined in the 2012 Equity Compensation Plan, to
purchase an equal amount of shares of common stock of the Company (the “Initial
Grant”). The Initial Grant shall be on terms more fully described in Exhibit A
hereto, with twenty percent of the Initial Grant to vest immediately upon
granting, and the remaining Options vesting in four equal installments on the
anniversary of the date of the Initial Grant.”

 

(b) Effective as of the date hereof, Exhibit A of the Agreement is hereby
deleted in its entirety and replaced by Exhibit A, attached hereto.

 

2. Continuing Effect of the Agreement. Except as expressly amended hereby, the
provisions of the Agreement are and shall remain in full force and effect and no
party shall be deemed to have waived any rights it may have under the Agreement
as amended hereby.

 

 

 

 

3. Governing Law; Jurisdiction and Venue. This Amendment is made, executed and
delivered in New York, New York and shall in all respects be construed, governed
and enforced by and in accordance with the laws of the State of New York,
without giving effect to conflict of law principles which would result in the
application of laws of a jurisdiction other than the State of New York. In any
action or proceeding arising from or relating to this Amendment, the parties
agree that the jurisdiction and venue shall be exclusively in the federal and
state courts located in the County of New York, State of New York, and each
party waives any objection it may have with respect to the jurisdiction of such
courts or the inconvenience of such forum or venue.

 

4. Execution; Counterparts. This Amendment may be executed in several
counterparts, including by facsimile or other electronic transmission, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Executive has executed this Amendment and the Company
has accepted this Amendment in New York, New York, as of the date first above
written.

 

  Petro River Oil Corp.          /s/  Scot Cohen   By: /s/ David Briones  Scot
Cohen   Name:  David Briones     Title:  Chief Financial Officer

 

[Signature Page to Amendment No. 1 of Employment Agreement]

 

 

 

 

Exhibit A

 

Initial Options Grant

 

The Company shall grant the Executive 41,666,667 Fair Market Value Options, as
defined in the 2012 Equity Compensation Plan, to purchase an equal amount of
shares of common stock of the Company (the “Initial Grant”). Twenty percent
(20%) of the Initial Grant shall vest immediately upon granting, with the
remainder vesting in four equal installments on the first through fourth
anniversaries of the date of the Initial Grant.

 

Treatment upon termination of employment

 

Death or Disability Immediate vesting of the entire Initial Grant.     Voluntary
quit Unvested portion of Initial Grant forfeited and cancelled.     Termination
for Cause Unvested portion of Initial Grant forfeited and cancelled.    
Termination without Cause/   Quit for Good Reason Immediate vesting of the
entire Initial Grant.

 

The terms of any award under this section shall be more fully set forth in an
award agreement. It is expressly acknowledged and agreed that this Exhibit A is
a summary of the contemplated terms of the award agreement which will preserve
the elements described herein, but be subject to the reasonably required terms
of the award agreements allowing for the orderly and lawful administration of
such awards.

 



 

 

 



PETRO RIVER OIL CORP.

STOCK OPTION GRANT NOTICE

 

Petro River Oil Corp. (the “Company”), hereby grants to Scot Cohen (the “Option
holder”) an option to purchase the number of shares of the Company’s common
stock, par value $0.00001 per share (the “Common Stock”), as set forth below
(the “Option”). The Option is granted pursuant to the terms of the Company’s
2012 Equity Compensation Plan (the “Plan”). The Option is subject to all the
terms and conditions as set forth in this grant notice (this “Grant Notice”),
the Plan and the Notice of Exercise of Stock Option attached hereto as Exhibit A
(the “Notice of Exercise”), all of which are incorporated herein by reference in
their entirety.

 

Optionholder Scot Cohen Date of Grant November 20, 2013 Number of Shares Subject
to Option 41,666,667 Exercise Price (per share) $0.059 Expiration Date November
20, 2023

 

Vesting Schedule: The Option shall vest in five equal installments, with the
first 20% vesting as of the date hereof, and the remaining installments vesting
on the first through fourth anniversaries of the date hereof.

 

Payment: Payment can be made by one or more of the items checked below:

 

[X] By cash or check

[X] Pursuant to a Regulation T Program, if the Shares are publicly traded

[X] By delivery of already-owned shares,if the Shares are publicly traded

 

To the maximum effect permitted by law, the Options are intended to qualify as
incentive stock options (the “Incentive Stock Options”) within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder. To the extent that the aggregate fair market
value (determined at the Date of Grant) of Common Stock with respect to which
the Incentive Stock Options are exercisable for the first time by the Option
holder during any calendar year exceeds $100,000, the Options, or portions
thereof that exceed such limit, shall be treated as nonstatutory stock options.

 



petro river oil corp.         By: /s/ David Briones   Name: David Briones  
Title: Chief Financial Officer   Date: November 20, 2013  



 

 

 

 

EXHIBIT A

 

PETRO RIVER OIL CORP.

Notice of Exercise of Stock Option

 

TO:     Petro River Oil Corp. (the “Company”)

 

The undersigned hereby exercises the Stock Option, dated November 20, 2013,
granted by the Company pursuant to its 2012 Equity Compensation Plan, to
purchase ________ shares of common stock of the Company at a price of $0.059 per
share, for a total purchase price of $______.

 

Payment method (Choose one or more of the following methods): Notify the Company
if you wish to pay other than by cash or check as these alternatives may be
subject to special conditions or may not be available under certain
circumstances.

 

[  ]   Cash or Check [  ]   By Regulation T Program (cashless exercise) [  ]  
Delivery of already-owned shares

 

Details: By this Notice of Exercise, the undersigned agrees to provide for the
payment by the undersigned to the Company (in the manner designated by the
Company) of applicable tax withholding obligation, if any, relating to the
exercise of the foregoing Stock Option.

 

      Date   Scot Cohen

 



 

 

 